Title: To John Adams from Samuel Freeman, 23 April 1777
From: Freeman, Samuel
To: Adams, John


     
      Sir
      Boston April 23d 1777
     
     The General Assembly of this State frequently receives Petitions from Soldiers who have met with losses while in the Army, some who were inlisted Soldiers and some who serv’d as Militia Men—praying that they may be made good to them. Others who were taken sick on the Road and have been at an Expence pray that their Accounts may be allowed. I mention this to you that if you think proper you may propose to Congress to give some general Order in this respect. I think if this State pays such Accounts they should be repaid by Congress, unless each State should pay their own Soldiers—and if so, it should be known.
     I beg leave to inform you that We have given liberty to Privateers &c. own’d in and mann’d from Towns that have rais’d their Quota of the Army to sail.
     We have orderd 2000 Militia to be detached to Rh. Island.
     We have expell’d Coll Bowers from the House.
     We have impowerd Coll Craft to reinlist his Regiment for 3 Years.
     The House has sent to the Board for concurrence a Resolve recommending the Town to instruct their next Years Delegates or Rep. to prepare a new Constitution of Government.
     The Board have propos’d to us by Message that this matter might not be taken up now. The House have answered that this is the best time—and desir’d the Board to concur their Resolve.
     We have granted Mons. Faneuil who lately applied to Congress for lieve to raise a French Regiment £700 to bear his and his Officers Expences that they may return home.
     The House is determind to carry into Execution the Bill against Monopoly and Oppression—and are about passing an Additional Act.
     The Board have concurrd our Resolve relative to Government with an amendment—viz That in forming the Constitution the Board shall have a Right of negativing.
     The House have not acted upon the amendment yet.
     I mean to oblige your Honour by communicating these matters. If I miss my Aim Your Candour I depend upon to excuse me. I am Your Honors most obedient & very hum serv in hast
     
      Saml Freeman
     
    